972 A.2d 482 (2009)
Kenneth KISTLER, Respondent
v.
COMMONWEALTH of Pennsylvania, STATE ETHICS COMMISSION, Petitioner.
No. 740 MAL 2008.
Supreme Court of Pennsylvania.
May 19, 2009.


*483 ORDER

PER CURIAM.
AND NOW, this 19th day of May, 2009, the Petition for Allowance of Appeal is GRANTED. The issues, paraphrased, are:
a. Whether a public official may violate § 1103(a) of the Public Official and Employee Ethics Act, 65 Pa.C.S. § 1103(a), despite lacking the intent to use his office for private pecuniary gain.
b. Whether § 1103(f) of the Public Official and Employee Ethics Act requires competitive bidding.